Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 1 of 13 PagelD #: 4

Vincent F Spata, Esq.
Attorney at Law PLLC
1275 74" Street

Brooklyn New York 11228
Tel. No:(718) 614-2127

UNITED STATES DISTRICT COURT
EASTERN DISRICT OF NEW YORK

 

JACOB KELLNER, PRESIDENT I&L Docket No.
DISTRIBUTING, INC.,
Plaintiff, Civil Case
v. VERIFIED COMPLAINT

AMAZON.COM, ITS BOARD OF DIRECTORS, & JURY TRIAL DEMANDED
STOCKHOLDERS,

Defendants.

Comes now, Jacob Kellner, and who hereby files civil complaint by and through his
attorney Vincent F. Spata, Esq., against Defendant Amazon, et-al’, and in support thereof, states

and alleges as follows.

1. That Plaintiff Jacob Kellner is more than 18 years of age, a citizen of the United
States, an entrepreneur, with a principal business office located at 5824-12'" Avenue, Brooklyn
NY 1121, and President of I&L Distributing, Inc., a domestic corporation organized under the
laws of the State of New York.

JURISDICTION & VENUE

2. That this Honorable Court has Jurisdiction over plaintiff's instant civil complaint

l
Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 2 of 13 PagelD #: 5

pursuant to Title 28 Section 1331, where a federal question exists and the amount plaintiff is

suing for exceeds $75,000,00 dollars.

3. That venue lies before this Honorable Court pursuant to Title 28 USC Section 1391,
where plaintiff resides and conducts business within the judicial district of this Court, and the

events complained of occurred within the judicial district of this Court.

THE PARTIES

4. That plaintiff Jacob Kellner, is an entrepreneur, who is President of I&L Distributing
Inc., and former third party independent ‘seller store’, consumer selling goods in commerce on

Defendant Amazon, internet platform, under a contract between the parties.

5. That Defendant Amazon, their Directors and Shareholders, based on information and
belief is a domestic Corporation, conducting business primarily on the internet on a National and

Worldwide basis.

PRELIMINARY STATEMENT

6. That plaintiff civil case against defendant Amazon arises from more than nine year
business relationship between the plaintiff and amazon, pursuant to an independent ‘seller store’

contract, where plaintiff sold his product line in commerce, including toys.

Plaintiff during the nine year business relationship with amazon operated a profitable
business on amazon internet ‘seller store’ platform, until amazon without stating any cause, or
providing indispensable notice terminated the ‘seller store’ agreement with the plaintiff,
throwing a switch to shut down plaintiff online amazon ‘seller store’ platforms, causing plaintiff

2
Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 3 of 13 PagelD #: 6

to suffer more than five million dollars in ascertainable damages.

That during contractual relationship between the parties defendant acting with sinister,
deceit, and fraud, gathered plaintiff business information, converted it to their own use, then

terminated plaintiff's seller platform, redirecting future orders for sales to defendant amazon.

That defendant amazon, engaged in a pattern and practice to violate United States Anti-
Trust laws, including the Clayton Act as codified under 15 U.S.C. §§ 12-27, 29 U.S.C. §§
52-53), in which Congress sought to prevent anticompetitive practices in their
incipiency, and where defendant amazon, had competing business interest in the ‘toy’
market, with the plaintiff and terminated plaintiff as a competitor, seizing plaintiff toy
product being held by amazon in their fulfillment center, and ultimately selling plaintiff

toys being held, under defendant amazon own brand.

That defendant amazon further engaged in a pattern and practice of Fraud in
Inducement by falsely advertising third party sellers as ‘partners’, to encourage and
induce entrepreneurs like the plaintiff into becoming third party sellers, through the
defendant ‘seller store’ internet platform, with defendant amazon using the ‘seller
platform platform as a ‘ruse’ to surreptitiously gather confidential plaintiff business
information, such as plaintiff purchasing source, and customer base, converting

it to defendants own business use.

Additionally, defendants did engage in a pattern and practice of Fraud in

3.
Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 4 of 13 PagelD #: 7

Concealment, by surreptitiously, concealing their nefarious plan to convert plaintiff
toy brand to defendant, who ultimately shut down plaintiff amazon online ‘seller store’,
preventing plaintiff from his customer base by changing computer driven algorithms

redirecting future plaintiff customer base sales to defendant amazon internet platform,
depriving plaintiff of future sales, while profiting from the unlawful conversion, and this

civil action now follows.

FACTS INTEGRAL TO ALL COUNTS

7. That plaintiff an entrepreneur, is the President/CEO of plaintiff I&L Distributing

Inc., a domestic corporation formed and organized under the laws of the State of New York.

8. That on or about February 2009, plaintiff entered into an online ‘store seller’ contract
with defendant amazon, who based on information and belief is a domestic corporation doing
business primarily on the internet, engaging in commerce, on a National Basis, and who sought
to promote and market their own brand and market through third party independent ‘seller

stores’, as owned by the plaintiff pursuant to a contract with defendant amazon.

9. That plaintiff became interested in the amazon ‘seller store’ market as a consumer,
and based upon advertising campaign launched by defendant amazon to promote the opportunity

to consumers.

10. That amazon promoted the ‘seller store’ opportunity to consumers as a partnership
with amazon and third party independent ‘store sellers’, engaged in retail and wholesale sales in

commerce,
Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 5 of 13 PagelD #: 8

11. That plaintiff was induced and motivated to participate in the defendant amazon
online ‘store seller’ platform, since amazon dominated the internet retail sales market
space with more than 40% of the marketplace, making it an impossibility for plaintiff to grow
any online business successfully in light of amazon’s dominance of the internet commerce

marketplace with more than 40% of the market share.

12. That plaintiff was at all material times and still is a competitor of defendant

amazon.

13. That defendant amazon knowingly and surreptitiously engaged in an illicit
scheme to eliminate the plaintiff as competition in the online internet online commerce in the

sale of toys and other retail and wholesale products.

14. That defendant amazon knowingly and intentionally engaged in a pattern and
practice of deceit against the plaintiff, to unlawfully eliminate competition in violation of the
Clayton Act, and engaged in monopolistic practices to eliminate competition in commerce and
fix prices in various internet commerce retail and wholesale markets, including but not limited to

toys.

15. That defendant amazon during all material times during instant complaint engaged
in a pattern and practice of conduct conducive to the formation of a monopoly, causing plaintiff

to suffer substantial ascertainable damages and other loses.

16. That defendant amazon engaged in anti-competitive practices against the plaintiff
who operated an online seller store under contract with defendant amazon, by arbitrarily and
capriciously terminated the online store seller platform of the plaintiff without indispensable

notice and without providing any cause.
Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 6 of 13 PagelD #: 9

17. That defendant amazon after terminating plaintiff online seller store contract

unlawfully converted plaintiff toy inventory being held by amazon in their full-fillment center, to
their own use and sold the toy inventory under the amazon brand without any compensation to

plaintiff for his toy inventory.

18, That defendant amazon had targeted the plaintiff online seller store as competition
and unlawfully eliminated competition by arbitrarily and capriciously terminating plaintiff
independent seller contract operating on the amazon platform since on or about 2009, in

violation of the Clayton Act.

19, That defendant amazon acted with a wanton disregard for plaintiff rights in
commerce and deliberately interfered with plaintiff in commerce by arbitrarily and capriciously
terminating plaintiff seller contract on the amazon internet platform to eliminate competition and

enhance their own market share of the internet toy market.

20, That defendant knowing concealed their agenda to eliminate competition in the
internet commerce market place by inducing third party independent entrepreneurs engaged in
commerce to participate in the defendant online internet ‘seller store’ program, under contract
with the defendant, allowing use of defendant amazon internet platform to market their goods,
with a surreptitious nefarious scheme to gather participants confidential business data, including
the wholesalers where they purchased good, the price they paid, and the participants computer
generated customer base, then arbitrarily and capriciously terminate ‘seller’ contract, without
indispensable notice, or stated cause, redirecting future sales to defendant brand, through
changing computer algorithms, depriving ‘seller store’ participant from continued future sales

and contact with seller core customer base.

21. That defendant amazon had a duty as a party to a contract with the seller store

6.
Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 7 of 13 PagelD #: 10

owner under the contract to abide by the doctrine of ‘good faith and fair dealing’, and breached
that duty, by interfering with seller store participants (the plaintiff) from benefiting from the

contract, and to do no harm to the seller as a party to the contract.

22. That defendant amazon Had a duty to reveal their true agenda and scheme

involving ‘seller store’ owners and breached that duty of’ good faith and fair dealing.

23. That defendant amazon, intentionally concealed their evil motive from the plaintiff
as a ‘seller store’ participant because defendant true scheme violated the Clayton Act, in serving
to eliminate competition in commerce in the internet market place, which defendant amazon

control more than a 40% share in.

24. That plaintiff did not know about defendant amazon evil motive and nefarious
scheme to eliminate competition until after and during his participation in the defendant online
‘seller store’ program, and had defendant known of defendant amazons intent to eliminate

competition, her would not have agreed to participate in the amazon seller program.

25. That defendant intentionally concealed and suppressed the fact to eliminate

competition, with the intention of defrauding the plaintiff.

26. That defendant amazon engaged in a scheme to form a monopoly over the internet
commerce marketplace, in violation of the Clayton Act, and defrauded the plaintiff causing the

plaintiff suffer harm, ascertainable damages, and other loses.

27. | That defendant amazon grand illicit scheme was to eliminate competition in the
internet commerce marketplace, and on the ground, in violation of the Clayton Act, and plaintiff
was a victim of defendant amazon illicit scheme, causing the plaintiff to suffer harm to his

7.
Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 8 of 13 PagelD #: 11

business, ascertainable losses and other damages.

28. That defendant amazon, intentionally, deliberately interfered with plaintiff rights
in commerce, by terminating amazon ‘seller store’ contract without indispensable notice or
cause, and caused plaintiff business to face bankruptcy, by removing plaintiff customer base
from plaintiff by changing computer algorithms redirecting all future plaintiff customer based

sales to amazon brand platform, depriving the plaintiff of future and ongoing sales revenue.

29. That plaintiff had an economic relationship that was likely to benefit the plaintiff
through sales on his defendant amazon internet ‘seller store’ platform, and grew the economic
relationship to more than five million dollars in sales annually during the terms of the seller store

contract with amazon.

30. That defendant amazon had knowledge of plaintiff economic relationship with
plaintiff and plaintiff customer base, and deliberately interfered with that relationship, by
terminating plaintiff ‘amazon ‘seller store’ contract without indispensable notice, or cause,
except to eliminate competition in violation of the Clayton Act, and engage in monopolistic

practices to accomplish that end.

31. | That defendant amazon monopolistic practices, and intent to eliminate
competition was wrongful, and deliberate. Intended to disrupt plaintiff economic relationship
with plaintiff client base, and had knowledge that terminating plaintiff ‘seller store’ amazon
platform, without notice, or cause, likely to disrupt plaintiff business and economic relationship
with plaintiff customer base, and a causal connection between defendant wrongful act and harm
caused to the plaintiff business, together with ascertainable losses and other damages, exists, and

resulted from defendant Tortious Interference.
Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 9 of 13 PagelD #: 12

32. That defendant wrongful termination of plaintiff ‘seller store’ contract caused a
disruption in plaintiff business and sales, causing harm to the plaintiff, and there is a nexus
between the wrongful termination of plaintiff seller contract with defendant amazon, and the
ascertainable damages, and other damages and losses suffered by the plaintiff, and harm plaintiff

business suffered.

COUNT ONE
VIOLATION OF CLAYTON ACT
Title 15 U.S.C. §§ 12-27, 29 U.S.C. §§ 52-53

33. That here plaintiff incorporates by reference all facts and averments as set forth

more fully in paragraphs 1-32, above, as though fully set forth herein, and;

34. That defendants violated the Clayton Act, as codified under Title 15 U.S.C. §§
12-27, 29 U.S.C. §§ 52-53, causing the plaintiff to suffer business harm, ascertainable dmages

and other losses.

35. That defendant’s intent was to engage in anti-competitive activities through

violations of the Clayton Act, and eliminate competition of the plaintiff.

36. That defendant pattern and practice of monopolistic practices against the plaintiff

violated the Clayton Act.

WHEREFORE, plaintiff Demands a Money Judgment for Treble Damages in the
amount of ONE HUNDRED Million Dollars ($100,000,000.00), IN ACTUAL,
COMPENSATORY, AND PUNITIVE DAMGES, together with pre and post judgment interest,
court costs and reasonable attorney fees, and any other relief the Court deems necessary in the
interest of justice.
Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 10 of 13 PagelD #: 13

COUNT TWO
FRAUD IN CONCEALMENT

37. That here plaintiff incorporates by reference all facts and averments as set forth

more fully in paragraphs 1-36, above, as though fully set forth herein, and;

38. That defendant concealed their surreptitious, nefarious monopolist agenda, to
eliminate competition, and convert plaintiff customer base from plaintiff to their own, together
with plaintiff inventory being held for ongoing seller store sales by plaintiff in defendant full-

fillment center.

WHEREFORE, plaintiff Demands a Money Judgment for FIFTY MILLION
DOLLARS ($50,000,000,00) in COMPENSATORY, AND PUNITIVE DAMGES, together
with pre and post judgment interest, court costs and reasonable attorney fees, and any other relief
the Court deems necessary in the interest of justice.

COUNT THREE
TORTIOUS INTERFERENCE

39. That here plaintiff incorporates by reference all facts and averments as set forth

more fully in paragraphs 1-38 above, as though fully set forth herein, and;

40. That the plaintiff and defendant were parties to a contract, wherein plaintiff

participated in defendant online ‘seller store’ platform for sales in commerce on the internet.

41. That defendant deliberately interfered with plaintiff economic relationship with
plaintiff online internet customer base, when it arbitrarily and capriciously terminated the
plaintiff ‘seller store’ contract, without indispensable notice, or cause, following a nine year

10.
Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 11 of 13 PagelD #: 14

business relationship under contract.

WHEREFORE, plaintiff Demands a Money Judgment for FIFTY MILLION
DOLLARS ($50,000,000,00) in COMPENSATORY, AND PUNITIVE DAMGES, together
with pre and post judgment interest, court costs and reasonable attorney fees, and any other relief
the Court deems necessary in the interest of justice.

COUNT FOUR
VIOLATION OF THE DOCTRINE OF ‘GOOD FAITH & FAIR DEALING’

42. That here plaintiff incorporates by reference all facts and averments as set forth

more fully in paragraphs 1-41 above, as though fully set forth herein, and;

48. That defendant owed plaintiff a duty of ‘good faith and fair dealing’ as a party to
defendant ‘seller store’ contract, and abrogated that duty when defendant arbitrarily and
capriciously terminated plaintiff nine-year seller store contract, without indispensable notice or

cause, causing plaintiff to suffer harm, and financial damages.

WHEREFORE, plaintiff Demands a Money Judgment for FIFTY MILLION
DOLLARS ($50,000,000,00) in COMPENSATORY, AND PUNITIVE DAMGES, together
with pre and post judgment interest, court costs and reasonable attorney fees, and any other relief
the Court deems necessary in the interest of justice.

VINCENT F. SPATA ESQ ATTORNEY AT LAW PLLC.

By: Vincent F. Spata, Esq. (VS5030)
1275 74" Street

Brooklyn New York 11228

Tel. No/(718) 614-2127

 

 

11.
Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 12 of 13 PagelD #: 15

PLAINTIFF VERIFICATION

That I Jacob Kellner, President/CEO of I&L Distributing Inc., and plaintiff in the above
entitled matter, do hereby state, declare and certify, that | am fully familiar with all of the facts,
and circumstances which give rise to my complaint.

That I have read the complaint and hereby verify that all facts and averments as set forth
more fully therein as true and correct to the best of my information and belief.

N\

 

Jacob Kellner,
President/CEO

Sw om to and Subscr, bec|

ZUEN BE Sannin , 20>]

Vin went fF) Spade

New cy Public Siete of Mev Yor kK
VA ta Kings County
Regwe D2SP Cob 13/7
Comission Ex fi fes The [7023

12.
Case 1:21-cv-00395-NGG-VMS Document1 Filed 01/25/21 Page 13 of 13 PagelD #: 16
